GILLESPIE, Presiding Justice:
On motion of defendants below, appellees here, the court required plaintiff below, appellants here, to give security for costs. Appellants failed to file cost bond and the suit was dismissed. Attorney for appellants filed a brief in support of their contention that the trial court erred in ordering security for costs and in dismissing the suit. Appellants’ attorney certified that he served a copy of his brief on appellees’ attorney, but no brief has been filed on behalf of appel-lees. We cannot say with confidence that the case should be affirmed. The case is therefore reversed and remanded without prejudice. USF & G Co. v. State, Miss. 204 So.2d 852 (1967), decided this date, and the authorities therein cited.
Reversed and remanded.
RODGERS, BRADY, PATTERSON and SMITH, JJ., concur.